Citation Nr: 0836398	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss does not 
meet the criteria for consideration as a disability for VA 
purposes.

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency with intermittent inability to perform 
occupational tasks with depression, anxiety, sleep 
impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2.  The criteria for a disability initial rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code (DC) 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  

"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  The provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The veteran asserts that he sustained acoustic trauma while 
serving in Vietnam.  He describes noise exposure including 
small arms fire, heavy artillery, mortars, grenades, 
helicopters, track vehicles, and tanks.  He contends that 
this in-service exposure to acoustic trauma caused his 
current hearing loss.

The veteran's service treatment records do not show clinical 
evidence of hearing loss by VA standards at any time during 
active service.  However, he has been awarded multiple awards 
indicative of combat service, including the Purple Heart.  He 
may thus be presumed to have been exposed to acoustic trauma 
in service.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
service connection for bilateral hearing loss may not be 
presumed.  Rather, a nexus between any current bilateral 
hearing loss and the in-service exposure to acoustic trauma 
must be shown.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of the 
frequencies are 26 decibels or more; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Post-service records show that in May 2004, the veteran 
underwent VA audiometric examination in conjunction with his 
claim for service connection for bilateral hearing loss.  
Audiometric examination at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
25
20
LEFT
40
30
20
25
20

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.  Bone conduction 
scores were noted to be consistent with air conduction 
scores, confirming sensorineural type hearing loss with the 
exception of 500 Hz, bilaterally, which indicated a 15 dB 
conductive component.  

Audiometric results indicated a mild (250 - 2000 Hz) 
sensorineural hearing loss rising to normal (3000 - 8000 Hz) 
with a 15 dB conductive component at 500 Hz in the right ear 
and a mild (250 - 1000, 6000 Hz) sensorineural hearing loss 
rising to normal (2000 - 3000, 8000 Hz) with a 15 dB 
conductive component at 500 Hz in the left ear.  

In accordance with VA regulations, the pure tone thresholds 
for test frequencies of 500 - 4000 Hz revealed a mild rising 
to normal thresholds, bilaterally.  It was recommended that 
he use hearing protection with hazardous noise exposure, and 
that he undergo hearing evaluations annually.

The next record of treatment related to complaints of hearing 
loss is dated in November 2005, when the veteran again 
underwent VA audiological evaluation.  Audiometric 
examination at that time revealed the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
15
LEFT
30
25
25
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.  The veteran's 
hearing was noted to be outside of normal for three 
frequencies only.  Because his hearing was not normal for 
only three frequencies, it was determined that he was not a 
candidate for hearing amplification.  

It was additionally noted that the veteran's hearing in the 
low frequencies had improved since the last evaluation in 
2004.  This was due to the fact that the 2004 scores 
demonstrated a conductive component that had since resolved, 
with his current bone conduction scores matching his air 
conduction scores.  He was counseled regarding the type of 
trouble he might have, given the 'borderline' nature of his 
hearing loss, and was urged to request a new evaluation in 
one year to monitor his hearing loss.

The veteran next underwent VA audiological examination in 
September 2007.  Audiometric examination at that time 
revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
15
20
LEFT
25
20
25
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.  The bone conduction 
scores were consistent with the air conduction scores.  

Bilateral results for the 250 to 8000 Hz range indicated a 
mild loss at 6000 and 8000 Hz, with hearing within normal 
limits from 250 to 4000 Hz.  While the veteran had mild 
hearing loss bilaterally above 4000 Hz, the examiner noted 
that the thresholds in that frequency range are not used in 
determining disability according to VA regulations.  

The diagnosis was normal hearing by VA standards.  In 
addressing the hearing loss within the ratable frequency 
range found at the time of the May 2004 evaluation, the 
examiner noted that that hearing loss was mixed in nature.  
Those findings did not represent a permanent loss of hearing, 
as demonstrated by improved results seen on the November 2005 
evaluation, and the present evaluation.

In this case, while audiological testing in May 2004 revealed 
a threshold of 40 decibels at the 500 Hz frequency, 
bilaterally, and thresholds of 26 decibels for at least three 
frequencies between 1000, 2000, 3000, and 4000 Hz, 
bilaterally, that hearing loss has been determined to 
represent a mixed hearing loss that was not permanent in 
nature, as evidenced by improved scores on subsequent 
evaluations in November 2005 and September 2007.  
Accordingly, those scores do not represent hearing loss 
consistent with VA criteria for consideration as a 
disability.  

Additionally, at no time have the veteran's speech 
recognition scores using the Maryland CNC Test been less than 
94 percent.  Thus, the Board finds that his hearing loss does 
not meet the criteria to qualify as a disability for VA 
purposes.  38 C.F.R. § 3.385 (2007).  Service connection for 
bilateral hearing loss is therefore not warranted.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that the 
provisions of 38 C.F.R. § 3.385 prohibit the award of service 
connection for hearing loss where audiometric test scores are 
within the established limits).  

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  Hence, in the absence of competent evidence 
that the veteran currently has bilateral hearing loss to an 
extent recognized as a disability under the governing 
regulation, there can be no award of service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  The Board will consider entitlement 
to staged ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

The veteran's PTSD has been rated as 30 percent disabling 
under DC 9411.  Under DC 9411, the next-higher 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Treatment records dated from March 2004 to May 2004 show 
various PTSD symptoms, including an exaggerated startle 
response, intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anxiousness, anger, and problems 
with concentration and memory.  He denied experiencing 
auditory and visual hallucinations, and denied experiencing 
suicidal or homicidal ideations.  

On VA examination in May 2004, the veteran complained of 
difficulty sleeping, recurrent nightmares and flashbacks, 
nervousness, depression, irritability, a short temper, poor 
concentration, and feelings of isolation.  He estimated that 
he experienced nightmares and flashbacks, with associated 
nervousness and depression, approximately three times per 
week.  

He acknowledged, however, that the medication he had been 
prescribed helped a lot in that it made him calmer and 
reduced the frequency and intensity of his nightmares and 
flashbacks.  He described experiencing poor concentration 
"from time to time."  He stated that seeing soldiers 
deployed to and getting killed in Iraq bothered him a great 
deal.  With regard to avoidant behavior, he admitted that he 
avoided crowds and war movies, as well as any other 
activities or situations that aroused recollections of his 
experiences in Vietnam.  He also admitted occasionally 
experiencing hypervigilance and an increased startle 
response.

With regard to his occupational history, the veteran stated 
that for one year following service he was employed by VA as 
an X-ray technician.  For the next six years, he worked as a 
mail handler.  For three years after that, he worked as a 
truck driver, a supervisor of a halfway house, and then as a 
clerk for the Census Bureau.  From 1989 to April 2004, he had 
been employed as a radiology technician and retired in April 
2004 after 35 years of civil service.  He had been unemployed 
since that time.  The veteran stated that his irritability, 
quickness to anger, and short temper had affected his job as 
a radiologist.

With regard to his social history, the veteran stated that he 
had been married three times, and that he had two children 
from his second marriage, but no children from either his 
first or third marriage.  Each marriage had been dissolved 
due to incompatibility.  He acknowledged that his 
irritability, quickness to anger, and short temper had 
negatively affected his interpersonal relationships.  With 
regard to habits, he stated that he drank alcohol socially 
but denied use of cocaine or marijuana.

Mental status examination a nervous and depressed mood with a 
constricted affect.  His speech was noted to be coherent and 
relevant.  Orientation and memory were preserved, and insight 
and judgment were determined to be intact.  The veteran 
denied experiencing hallucinations.  No homicidal or suicidal 
ideations were elicited.  The examiner determined that the 
most appropriate diagnosis for the veteran was PTSD that was 
moderate in degree of severity.  A GAF of 60 was assigned.

Treatment records dated from May 2004 to February 2008 show 
PTSD symptoms including an exaggerated startle response, 
intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anxiousness, anger, and problems 
with concentration and memory.  He denied experiencing 
auditory and visual hallucinations, and denied experiencing 
suicidal or homicidal ideations.  He also denied having any 
hobbies or interests.  These records also show that the 
veteran lived with his significant other, with whom he 
described having a close relationship, and that he obtained 
new employment as a security guard.  The VA examiner assigned 
a GAF score of 60.  

He was scheduled for a VA psychiatric examination in 
September 2007 but failed to report.  Other treatment records 
dated from March 2004 to February 2008 reflect numerous GAF 
scores of 55 and 60.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, GAF scores of 60 generally reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  Finally, a GAF score of 
40 reflects serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).

While the veteran has indicated that he is frequently 
irritable and has difficulty controlling his outbursts of 
anger, and that he has had difficulty with interpersonal 
relationships, it appears that despite these symptoms, he 
does not isolate himself.  Rather, he has reported that he 
has a stable relationship with his significant other.  Thus, 
while he is often irritable and has difficulty controlling 
his temper, it appears that despite these difficulties he has 
a meaningful social contact.

Additionally, while the veteran has reported that his PTSD 
symptomatology negatively affected his ability to work with 
others, he retired after 35 years in the civil service and 
successfully found alternative employment after his 
retirement.  Nevertheless, he has indicated that he has 
consistently had difficulty controlling his temper, 
experiences recurrent memories of his experiences in Vietnam, 
and has difficulty with sleep.  The Board finds that his 
symptoms overall appear to be moderate in degree.

In any event, the emphasis in psychiatric ratings is not 
solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126 (2007).  Here, the 
veteran retired after a 35-year career in the civil service 
and subsequently became employed as a security guard.  
Records dated in October 2007 show that he was planning to 
quit his job as a security guard.  However, there is no 
indication that his PTSD was the reason he was thinking of 
quitting, and no indication that his psychiatric disability 
overall has interfered with his ability to work beyond that 
contemplated by the 30 percent rating criteria.  

Additionally, there is no evidence of a disorder in thought 
process or content, or of psychotic symptoms.  Nor has he 
been shown to have panic attacks more than once per week; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  

PTSD of a moderate disability warrants a 30 percent 
disability rating but no more.  The veteran does not show the 
type of symptomatology that would warrant a higher rating of 
50 percent.  Therefore, the Board finds that his disability 
more nearly approximates the criteria for a 30 percent 
rating.
  
The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the evidence 
as a whole has demonstrated occupational and social 
impairment with occasional reduced reliability and 
productivity due to various symptoms, as required for a 30 
percent rating, but no more, under DC 9411.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for PTSD, the veteran's claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to the claim for hearing loss, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in April 2004 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He also received follow-up VCAA 
notification in February 2005.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further, specific medical opinions pertinent to the issue on 
appeal were obtained in May 2004 and September 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim for service connection that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


